          Case 1:19-cv-03556-RCL Document 13 Filed 02/06/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ROY WILMOTH, JR., et al.,

         Plaintiffs,

         v.                                          Case No. 19-cv-03556-RCL

 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and
 Human Services,

         Defendant.



        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

        Plaintiffs Roy Wilmoth, Jr., Edwin R. Banks, and Maureen Piekanski (collectively,

“Plaintiffs”), by and through undersigned counsel, file their opposition to the Secretary’s motion

to dismiss. For the reasons set forth below, Plaintiffs’ cases should be severed from each other

and the cases transferred to their respective districts.

                                               DISCUSSION

        The Secretary’s Objection Based on Venue

        Relying on a reading of 42 U.S.C. § 1395ff(b)(2)(C)(iii) that allowed for suit in the

Secretary’s home district (consistent with traditional notions of venue), this suit was filed naming

three plaintiffs seeking to litigate the same legal issue: collateral estoppel. That is, the Plaintiffs

allege that the Secretary is improperly forcing them to re-litigate an issue they previously litigated

and won. In this way, the continued litigation itself is part of the harm suffered by the Plaintiffs.
          Case 1:19-cv-03556-RCL Document 13 Filed 02/06/20 Page 2 of 5



        Likewise, counsel filed Oxenberg, et al. v. Azar, Case No. 20-cv-00074 (Lamberth, J.),1 on

behalf of 10 other plaintiffs suffering from the same condition and seeking to litigate the same

legal issue: collateral estoppel. Because both cases were assigned to the same judge, a single judge

in a single district, would have been able to decide 13 cases based on a common legal issue.

        On further review, plaintiffs do not dispute that 42 U.S.C. § 405(g)’s venue provision

(rather than § 1395ff(b)(2)(C)(iii)’s) is applicable in this case.

        That said, compliance with a venue statute is a matter that may be waived by a defendant.

See Fed. R. Civ. P. 12(b). In the present case, the Secretary is choosing to object to venue in his

home district. By doing so, rather than a single judge deciding an issue applicable to 13 cases, in

combination with the Oxenberg case, 10 judges in 10 different districts across the United States

will be forced to consider the same issue. It is unfortunate that, in cases alleging the Secretary is

improperly re-litigating matters and wasting judicial resources thereby, the Secretary has chosen

to cause this massive waste of additional judicial resources.

        The Cases Should be Severed and Transferred

        Where an objection to venue is made and sustained, pursuant to 28 U.S.C. § 1406(a), the

Court may dismiss the case or, if in the interest of justice, transfer the case to a district in which it

could have been brought. As a general matter, when transfer is possible, the interest of justice

requires transfer rather than dismissal. See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466-67 (1982).

An additional factor favoring transfer, rather than dismissal, is whether the post-filing expiration

of a statute of limitations would bar/potentially bar re-filing. See, e.g., Bell v. Esper, No. 18-2277

(RC), 2019 WL 6910032 (D.D.C. December 19, 2019) (transfer because 60-day window to file



1
 In light of the Secretary’s objection in this case, the Oxenberg case was dismissed without
prejudice on February 4, 2020. Rather than a single case in this district, in order to obtain the
same relief, 7 cases are in the process of being filed across the United States.
                                                   2
          Case 1:19-cv-03556-RCL Document 13 Filed 02/06/20 Page 3 of 5



MSPB claim had passed); De Leon v. KBR, Inc., Civ. No. 11-685 ACK-BMK, 2012 WL 1606068

(D. Haw. May 8, 2012).

        Pursuant to 42 U.S.C. § 405(g), a party appealing a final, negative decision by the Secretary

must file suit within 60 days. As noted in the Complaint, Mr. Wilmoth received the final negative

decision appealed in this case on October 15, 2019. See Dkt. No. 1, ¶ 30. Accordingly, if Mr.

Wilmoth’s case were dismissed, he may be barred from re-filing because the 60-day deadline to

file suit passed in December 2019.

        While it is not believed that Mr. Banks and Ms. Piekanski would be time barred from re-

filing in the event of dismissal, dismissing their cases would only lead to additional delay.

        Accordingly, pursuant to Rule 21 of the Federal Rules of Civil Procedure, Plaintiffs request

that each of the Plaintiff’s cases be severed from the other and transferred to the appropriate

district. Mr. Wilmoth’s case would be transferred to the Northern District of Mississippi, Mr.

Bank’s case would be transferred to the Northern District of Alabama, Ms. Piekansk’s case would

be transferred to the Middle District of Pennsylvania. Transfer to each of these districts is proper

because the cases could have been filed there originally.

        It does not appear that the Secretary opposes severing and transferring the cases as

proposed. See Dkt. No. 11 at 8.

                                         CONCLUSION
        For the reasons set forth above, the Secretary’s motion to dismiss should be denied. Each

of the Plaintiff’s cases should be severed from the other and the cases transferred to the

appropriate district.




                                                 3
        Case 1:19-cv-03556-RCL Document 13 Filed 02/06/20 Page 4 of 5



Dated: February 6, 2020                   Respectfully submitted,


                                          /s/Daniel Z. Herbst_____________
                                          Daniel Z. Herbst (Bar No. 501161)
                                          Mark D. Quist (Bar No. 1552500)
                                          REED SMITH LLP
                                          1301 K Street, NW
                                          Suite 100-East Tower
                                          Washington, DC 20005
                                          (202) 414-9232
                                          (202) 414-9184
                                          dherbst@reedsmith.com
                                          mquist@reedsmith.com

                                                     and

                                          PARRISH LAW OFFICES
                                          James C. Pistorino (Admitted Pro Hac Vice)
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs




                                      4
          Case 1:19-cv-03556-RCL Document 13 Filed 02/06/20 Page 5 of 5



                                CERTIFICATE OF SERVICE
       I hereby certify that on February 6, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will send a notice of this electronic filing

to all counsel of record.



                                                     /s/ Daniel Z. Herbst
                                                     Daniel Z. Herbst




                                                 5
